        Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 1 of 9



1    CALVIN L. LITSEY (CA SBN: 289659)
     FAEGRE BAKER DANIELS LLP
2    1950 University Avenue, Suite 450
3    East Palo Alto, CA 94303
     Telephone: 650-324-6700
4    Facsimile: 650-324-6701

5    JARED B. BRIANT (CO SBN: 35773)*
     FAEGRE BAKER DANIELS LLP
6    1144 15th Street, Suite 3400
7    Denver, CO 80202
     Telephone: 303-607-3500
8    Facsimile: 303-607-3600
9    PATRICK C. BOTTINI (MN SBN: 0395278)*
     FAEGRE BAKER DANIELS LLP
10
     2200 Wells Fargo Center
11   90 S. Seventh Street
     Minneapolis, MN 55402
12   Telephone: 612-766-7000
     Facsimile: 612-766-1600
13
14   JESSIE PELLANT (CO SBN: 42096)*
     STUDIOIP
15   600 17th St., Suite 2800
     Denver, CO 80202
16   Telephone: 720-443-1773
17   *Pro hac vice applications forthcoming
18   ATTORNEYS FOR PLAINTIFF
19
20                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
21
     THE CALIFORNIA BEACH CO., LLC.,          Case No.
22
                      Plaintiff,
23
            v.                                COMPLAINT FOR PRELIMINARY
24                                            INJUNCTIVE RELIEF VIOLATIONS
     MR. HAN XIAN DU,                         OF DIGITAL MILLENNIUM
25                                            COPYRIGHT ACT
                      Defendant.
26                                            JURY TRIAL DEMANDED
27
28

                                                                       COMPLAINT
         Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 2 of 9



 1           Plaintiff The California Beach Co., LLC., (“CBC”) brings this complaint against
 2    Defendant Han Xian Du because Defendant knowingly made material misrepresentations to
 3    multiple third-party online social media and retail platforms including Facebook, Inc.
 4    (“Facebook”) and Amazon.com, Inc. (“Amazon”) by submitting DMCA takedown requests
 5    falsely alleging that content on CBC’s Facebook and Instagram pages, and CBC products
 6    available on Amazon, violated his copyrights. As a result, CBC’s content was removed from
 7    Instagram and its Facebook page was completely shut down in the heart of the Christmas
 8    shopping season causing CBC hundreds of thousands of dollars in lost sales and immeasurable
 9    additional harm in the form of loss of consumer goodwill. Also, on December 25, 2019, CBC’s
10    playpen product was removed from Amazon.com.
11           The harm to CBC is irreparable, substantial, ongoing and will not stop unless immediate
12    relief is granted. In support of its Complaint, CBC alleges as follows:
13                                      NATURE OF THE ACTION
14          1.      This is a civil action for violation of the Digital Millennium Copyright Act
15 (“DMCA”), based on Defendant’s wrongful and fraudulent takedown notice of Plaintiff’s
16 Facebook page.
17                              PARTIES, JURISDICTION AND VENUE
18          2.      CBC is the exclusive distributor of the POP N GO PLAYPEN—a compact, durable
19 and portable kids’ playpen. CBC sells its POP N GO PLAYPEN through various sales outlets
20 including its website and social media accounts, where CBC transacts the vast majority of its
21 business. CBC is the exclusive patent licensee of the rights conferred under United States Patent
22 Number D862,913 (the ‘913 Patent) entitled the “Playpen with Canopy,” and the POP N GO
23 PLAYPEN is an embodiment of the ornamental design claimed in the ‘913 Patent. CBC also
24 owns United States Trademark Registration No. 5,869,723 (the ‘723 Trademark) for POP N GO
25 PLAYPEN. CBC is headquartered at 8601 Lincoln Blvd Suite 180-560, Los Angeles, CA 90045.
26          3.      On information and belief, Mr. Han Xian Du (“Defendant”) is an individual living
27 and working in Shenzhen, China. Defendant supplies a knockoff playpen (the “Knockoff”) to
28

                                                     -1-                                       COMPLAINT
          Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 3 of 9



 1 Exqline, Inc. which in turn sells the Knockoffs in United States. Although Defendant’s physical
 2 address is unknown to CBC, Defendant’s email address is duhanxian@hotmail.com.
 3                                     JURISDICTION AND VENUE
 4           4.     CBC realleges and incorporates by reference, as if fully set forth herein, the
 5 allegations in Paragraphs 1-3 above.
 6           5.     This Court has subject matter jurisdiction over CBC’s claims, as the Complaint
 7 presents a well-pleaded federal question under to the U.S. Copyright Act (17 U.S.C. §§ 101 et
 8 seq.), 28 U.S.C. §§ 1331 and 1332.
 9           6.     This Court has specific personal jurisdiction over Defendant. Defendant
10 purposefully directed his activities toward California by filing a takedown notice with Facebook,
11 Inc. (a California company), pursuant to the DMCA (a United States law), against CBC (also a
12 California company). Defendant on December 19, 2019 filed DMCA takedown requests with
13 Facebook, Inc. fraudulently demanding the removal of content from CBC’s Facebook and
14 Instagram pages. In S.E.C. v. Ross, the Ninth Circuit wrote that “[i]n general, ... a party has
15 consented to personal jurisdiction when the party took some kind of affirmative act—accepting a
16 forum selection clause, submitting a claim, filing an action—that fairly invited the court to resolve
17 the dispute between the parties.” 504 F.3d 1130, 1149 (9th Cir. 2007). Filing of a DMCA
18 takedown notice with a California company, against another California company is enough to
19 establish specific personal jurisdiction. See, e.g., Automattic Inc. v. Steiner, 82 F. Supp. 3d 1011,
20 1025 (N.D. Cal. 2015).
21           7.     This Court also has personal jurisdiction over Defendant based on Defendant’s
22 acceptance of the Facebook terms of service. Moreover, Facebook utilizes terms of service that
23 must be accepted by any Facebook user or an entity seeking enforcement by Facebook. Paragraph
24 4 of the “Additional Provisions” of Facebook’s terms of service call for all disputes to be
25 “resolved exclusively in the U.S. District Court for the Northern District of California or a state
26 court located in San Mateo County.” Paragraph 4 goes on to state that “[y]ou agree to submit to
27 the personal jurisdiction of either of these courts for the purpose of litigating any such claim.”
28 Defendant’s use of Facebook makes it subject to personal jurisdiction in this forum. See Steiner,

                                                      -2-                                     COMPLAINT
         Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 4 of 9



 1 82 F. Supp. 3d at 1022 (N.D. Cal. 2015) (“Here, Defendant’s conduct of accepting the terms of
 2 service is sufficient to constitute consent to personal jurisdiction in California.”) (citing Ross, 504
 3 F.3d 1130; Craigslist, Inc. v. Naturemarket, Inc., No. C 08–5065 PJH, 694 F. Supp. 2d 1039,
 4 1052–53 (N.D.Cal.2010) (“the [c]ourt may properly exercise personal jurisdiction over Defendants
 5 based on their consent to the forum selection clause in the [terms of use agreement]”).
 6          8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 139l(c). Defendant
 7 is a resident of Shenzhen, China and not a resident of the United States and may be sued in any
 8 judicial district.
 9                                      FACTUAL BACKGROUND
10    CBC’S BUSINESS
11          9.      CBC was launched by two parents who worked for years to find a great, portable,
12 lightweight playpen that was well built. They teamed up with a top outdoor-goods manufacturer
13 and in 2018 launched a successful Kickstarter campaign raising over $395,000 in the first 30-days.
14 Since that time CBC’s innovative Pop N’ Go® playpen has become a highly successful outdoor
15 playpen product. As a result, numerous entities across the world have attempted to copy the
16 innovative design of the Pop N’ Go® playpen and appropriate the goodwill embodied by Pop N’
17 Go® brand that has been built up by CBC at great expense.
18          10.     CBC sells its products through various channels including its website, Amazon.com
19 and other third-party retailers.
20          11.     CBC’s sales are driven primarily through its social media presence on Instagram
21 and Facebook. Indeed, Instagram and Facebook are critical marketing platforms for CBC, and the
22 holiday sales seasons during late December and early January are critical sales months for CBC.
23 CBC also sells its products through its own website, Amazon.com, and other third-party retailers;
24 however, customers nearly always first learn about CBC’s products on the Instagram or Facebook
25 social media platforms.
26          12.     Approximately 98% CBC’s monthly revenue derives from CBC’s
27 Facebook/Instagram presence. The social and direct searches that result in sales are from those
28 consumers purchasing CBC’s product through a direct link from Facebook or IG or by searching

                                                      -3-                                      COMPLAINT
         Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 5 of 9



 1 for “POP N GO” in the Google search bar or on Amazon, after learning the product name via
 2 advertising on social media platforms.
 3    DEFENDANT’S FRAUDULENT DMCA REQUESTS
 4           13.    In 2018, Defendant purchased a set of playpens from Yiwu Sanhe Outdoor Product
 5 Co. in 2018 and sold them to Exqline, a competitor of CBC’s, for distribution and resale. Shortly
 6 after the sale, Yiwu Sanhe Outdoor Product Co. entered into an exclusive distribution agreement
 7 with CBC.
 8           14.    Defendant, a customer of Yiwu Sanhe Outdoor product Co., is not the inventor of
 9 the POP N GO PLAYPEN and has no ownership interest in it or any of the intellectual property
10 rights associated with the manufacture, advertising and sale of the POP N GO PLAYPEN or
11 associated marketing materials—including the copyrights.
12           15.    Upon information and belief Defendant took the design of the POP N GO
13 PLAYPEN to another manufacturer in China to have produced and consequently sold to Exqline
14 without any rights to the intellectual property.
15           16.    On December 18 and 19, 2019, Defendant through the email address
16 duhanxian@hotmail.com submitted DMCA take down requests for copyright infringement to
17 Facebook and Instagram to remove content on the CBC Facebook and Instagram accounts that
18 Defendant alleged violated Defendant’s copyrights (the “Facebook Content” and the “Instagram
19 Content”).
20           17.    All of the content posted on CBC’s Facebook and Instagram pages (the “CBC
21 Content”) was solely created by or on behalf of CBC and is solely owned by CBC. The CBC
22 content does not include, reference, or relate to any written, audio, visual, or other works created
23 by or for any entity other than CBC.
24           18.    Defendant has no rights, whether under U.S. Copyright Law or otherwise, in the
25 CBC Content.
26           19.    The CBC Instagram Content was removed on December 19, 2019.
27           20.    CBC’s entire Facebook account was disabled on December 19, 2019.
28

                                                      -4-                                    COMPLAINT
         Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 6 of 9



 1          21.    CBC reached out to Facebook and Instagram through several emails and the appeal
 2 process in order to notify Facebook and Instagram that the take downs and infringement report
 3 were fraudulent.
 4          22.    CBC also contacted duhanxian@hotmail.com regarding the takedown, requesting
 5 information relating to the allegedly infringing material that was requested to be removed from
 6 CBC’s Facebook and Instagram pages. Defendant has not responded to CBC’s communications as
 7 of the date of this Complaint.
 8          23.    CBC and counsel have not received a response from Facebook, Instagram, or
 9 duhanxian@hotmail.com regarding the retraction of the fraudulent infringement report as of the
10 date of filing of this Complaint.
11          24.    At no point has CBC ever posted on its Facebook or Instagram pages content
12 belonging to Defendant or any of Defendant’s affiliates.
13          25.    On December 25, 2019 CBC experienced another take-down resulting from a
14 DMCA notification. Specifically, CBC’s playpen product named “THE PLAYPEN” was taken
15 off of Amazon.com in response to a DMCA takedown notification.
16          26.    Amazon provided a name of the “rights owner” responsible for filing the DMCA
17 takedown notification as “Smartgpsbd Davis.” The corresponding email provided was
18 smartgpsbd@outlook.com.
19          27.    On December 26, 2019, CBC reached out to the email address to inquire regarding
20 the grounds of the DMCA notification, but had not received a response as of the date of this
21 Complaint.
22          28.    On information and belief, the Amazon takedown is part of the same effort by
23 Defendant to harm CBC’s business.
24          29.    With the listing of the THE PLAYPEN removed from Amazon, any sales related to
25 the product on Amazon are halted, resulting in further damages to CBC that will only be alleviated
26 when the that product is reinstated.
27          30.    At no point has CBC ever included on its Amazon product pages content belonging
28 to Defendant or any of Defendant’s affiliates.

                                                    -5-                                   COMPLAINT
         Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 7 of 9



 1                                      CLAIM FOR RELIEF
              (Misuse of Copyright - False Takedown Notification Under 17 U.S.C. § 512)
 2
 3          31.    CBC realleges and incorporates by reference, as if fully set forth herein, the

 4 allegations in Paragraphs 1-24 above.
 5          32.    On or about December 19, 2019, Defendant signed a declaration and submitted it to

 6 Facebook that the CBC Facebook Content violated the copyrights of Defendant. That Claim was
 7 false, as the entirety of the CBC Facebook Content was created by or on behalf of CBC and
 8 Defendant has no rights, under U.S. Copyright Law or otherwise, in the CBC Facebook Content.
 9          33.    Defendant knowingly and materially misrepresented to Facebook under the DMCA

10 takedown policy that the CBC Facebook Content violated his copyrights.
11          34.    As a result of Defendant’s intentional misrepresentation, Facebook disabled CBC’s

12 entire Facebook account.
13          35.    On or about December 19, 2019 Defendant also signed a declaration and submitted

14 it to Instagram (which is owned by Facebook) that the CBC Instagram Content violated the
15 copyrights of Defendant. That Claim was false, as the entirety of the CBC Instagram Content was
16 created by or on behalf of CBC and Defendant has no rights, under U.S. Copyright Law or
17 otherwise, in the CBC Instagram Content.
18          36.    Defendant knowingly and materially misrepresented to Instagram under the DMCA

19 takedown policy that the Instagram Post violated his copyrights.
20          37.    As a result of Defendant’s intentional misrepresentation to Instagram, Facebook,

21 Inc. removed the Instagram Post from CBC’s Instagram page.
22          38.    Defendant knowingly and materially misrepresented to Amazon under the DMCA

23 takedown policy that the “THE PLAYPEN” violated his copyrights.
24          39.    As a result of Defendant’s intentional misrepresentation to Amazon, Amazon

25 removed the “THE PLAYPEN” from Amazon.com.
26          40.    CBC contacted Defendant and requested that he identify his copyrighted content

27 and informed him that his assertions were incorrect and that none of CBC’s content violated his
28 copyrights. Defendant has not responded to CBC.

                                                     -6-                                     COMPLAINT
         Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 8 of 9



 1           41.       Defendant’s intentional acts and conduct as alleged above have damaged and will
 2 continue to damage CBC, including in the form of pecuniary loss and general decline in business,
 3 and have resulted in an wrongful gain of sales to Defendants in an amount unknown at the present
 4 time. CBC is losing an estimated $100,000 every week its CBC Facebook and Instagram pages
 5 are down, separate and apart from the immeasurable irreparable harm faced by CBC in the form of
 6 crippling loss of consumer goodwill.
 7                                            PRAYER FOR RELIEF
 8           42.       WHEREFORE, CBC respectfully requests judgment as follows:
 9           43.       For permanent injunctive relief prohibiting Defendant, his agents, or anyone
10 working for, in concert with or on behalf of Defendant from engaging in activity in violation of the
11 DMCA;
12           44.       That Defendant be adjudged to have violated 17 U.S.C. § 512 of the DMCA by
13 intentionally, knowingly and materially representing to Facebook through its DMCA takedown
14 procedure that CBC’s Facebook Content and Instagram Content violated any copyrights of
15 Defendant;
16       45.           That CBC recover its costs and attorneys’ fees;
17           46.       That Defendant’s DMCA takedown requests alleging copyright infringement by
18 CBC be withdrawn from Facebook and Instagram;
19       47.    That CBC be granted prejudgment and post-judgment interest, and;
20           48.       That the Court grant CBC such other and further relief as the Court deems just and
21 proper.
22
23                                      REQUEST FOR TRIAL BY JURY

24               Plaintiff California Beach Co., LLC respectfully requests a trial by jury on all issues so

25    triable.

26
27
28

                                                          -7-                                     COMPLAINT
        Case 4:19-cv-08426-YGR Document 1 Filed 12/26/19 Page 9 of 9



1                                  FAEGRE BAKER DANIELS LLP
     Dated: December 26, 2019
2
3
                                   By:      Calvin L. Litsey
4                                          CALVIN L. LITSEY (CA SBN: 289659)
5                                          950 University Avenue, Suite 450
                                           East Palo Alto, CA 94303
6                                          Telephone: 650-324-6700
                                           Facsimile:      650-324-6701
7
                                           Attorneys for Plaintiff,
8
                                           CALIFORNIA BEACH COMPANY
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -8-                           COMPLAINT
